Citation Nr: 0008010	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-33 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to July 
1974.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Board must note that it appears the veteran may be 
raising additional issues, though this is not clear.  The 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 1991 
& Supp. 1998).  The RO has not fully adjudicated any other 
issue and the Board may not unilaterally take jurisdiction of 
any additional claims.  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.

In March 2000, the veteran's representative requested 
additional time to submit argument to the Board.  In light of 
the Board's decision in this case, the motion for an 
extension of time is denied. 


FINDINGS OF FACT

1.  In April 1990, the Board last denied the claim of 
entitlement to service connection for an acquired psychiatric 
disability.  This decision was affirmed by the U.S. Court of 
Appeals for Veterans Claims (Court) in February 1992.

2.  Evidence received since the April 1990 denial of 
entitlement to service connection for an acquired psychiatric 
disability is not duplicative and is material to the 
adjudication of the veteran's claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disability has been 
submitted and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, the veteran served on active duty from 
February 1972 to July 1974. His service medical records 
indicate that in June and July 1973 he was treated for 
depression, which was diagnosed as "minor" and "mild".  On 
his separation examination form, he indicated that he had 
suffered from "depression or excessive worry" and "nervous 
trouble".   On the same form, the examining physician 
stated: "Depression and nervous trouble refer to personal 
problems, treated in mental health clinic, No Comp., No 
Seq."  

The first indication in the record of a post-service 
diagnosis of psychiatric problems is in October 1982, when 
the veteran requested consultation with a VA psychiatrist for 
purposes of being referred to vocational counseling.  The VA 
psychologist noted that the veteran had been seeing a 
therapist regularly since December 1981.  The examination 
report also indicated that the veteran had trouble keeping 
jobs and that the longest he had held a job since service was 
6 months.  The psychiatrist reported an impression of 
"marked personality disorder" and recommended admission of 
the veteran to the VA day treatment clinic (DTC).  He was 
admitted to the DTC in November 1982.  The admission report, 
dated November 26, 1982, contains a diagnosis of "Histrionic 
Personality Disorder", and states that the "highest level 
of adaptive func[t]ions [in the] past year . . . . [has been] 
poor . . . .[and he is u]nable to maintain employment."  
However, the report also noted that the veteran was "in 
general pleasant in conversation" and "was oriented X3".  
He was discharged from the program on December 13, 1982, for 
failure to attend.   

In March 1983, the veteran was seen by a VA vocational 
rehabilitation counselor, who found that the veteran "had 
significant vocational maladjustment in his life" and 
"[h]is noncompliance with recommended treatment and 
inability to maintain interest in most anything indicates 
very poor prognosis for vocational changes in the future."  
Upon subsequent testing, the counselor concluded that "[h]e 
is a bright, intellectually capable individual who for 
personality reasons is unable to adapt to the vocational 
sphere.  He is not seen as a candidate for further vocational 
rehabilitation services at this time due to the severity of 
his psychological problems."  

In 1983 a private psychiatrist at the Long Beach Mental 
Health Center examined the veteran and concluded that 
"although patient has aspects of many of the personality 
disorders, the ones that stand out are: . . . . antisocial 
personality disorder . . . . [and] schizotypical personality 
disorder", and that "the probabilities are great that he 
will continue to have difficulty in maintaining regular 
employment."

In June 1983 the Social Security Administration (SSA) found 
the veteran unemployable because of his psychiatric 
disability and entitled to Social Security Disability 
Insurance (SSDI).

The veteran first filed for VA benefits for his psychiatric 
disorder in November 1982, claiming, among other things, that 
he was "unable to hold [a] job over [the] long term--lost 13 
recently".  The veteran appealed this case to the Board.  In 
May 1985, the Board denied both "service connection for a 
psychiatric disorder" and "a permanent and total disability 
rating for pension purposes."  Concerning service 
connection, the Board stated that under VA "regulations a 
personality disorder, which is in the nature of a 
developmental disorder, is not a disease for compensation 
purposes."  The Board then found that "the emotional 
problems experienced by the veteran during service were 
characteristic of a personality disorder, and it is clear 
from the post-service medical records that the veteran's 
psychiatric disorder is a personality disorder."

The veteran sought to reopen his claim in February 1989.  On 
his VA medical examination form, the veteran indicated that 
he had "seen [a] psychologist for several years in 
individual therapy" for "schizophreniform disease", and 
gave the psychologist's name (John Milden) and address.  The 
veteran was given a VA examination for disability evaluation 
in June and July 1989.  On the psychiatric evaluation, the 
examiner diagnosed "Dysthymic disorder" and a "mixed 
personality disorder with passive aggressive, antisocial, 
schizoid and borderline traits."  The examiner concluded 
that "[t]he veteran continues to suffer from his disorders 
and appears to be quite disturbed.  Nevertheless, he is 
bright, insightful and has potential".

In an August 1989 rating decision, the RO denied the 
veteran's claims, stating that the veteran had a dysthymic 
disorder with a mixed personality disorder but had not 
provided new and material evidence to warrant a change in the 
prior denial of service connection for a nervous condition.  
The veteran appealed to the Board, which denied his claims 
for service connection and for pension based on 
unemployability in April 1990.  In this regard, the Board 
must note that the veteran has been awarded a pension based 
on unemployability.  Consequently, this issue is not before 
the Board at this time.  The decision to deny the claim of 
service connection for an acquired psychiatric disability was 
affirmed by the Court in February 1992.
 
Since April 1990, the veteran has submitted a March 1992 
report from Roland S. Jefferson, M.D.  In this report, the 
psychiatrist clearly indicates that the veteran's psychiatric 
disability pre-existed service.  However, on the final page 
of this report, Dr. Jefferson states that "[u]ltimately the 
duress [of service] proved too overwhelming for that single 
cognitive skill to maintain, and he decompensated into the 
Affective component of psychotic inappropriateness that 
resulted in his dismissal from military service."          

Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (1999) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The basis for the denial of the claim of service connection 
for a psychiatric disability has been the determination that 
this disability existed before the veteran's entrance into 
active service or that the veteran suffered from a 
personality disorder.  Service connection may not be granted 
for a personality disorder.  38 C.F.R. §§ 3.303(e), 4.9 
(1999).  However, as noted above, an opinion from a medical 
provider appears to indicate that the psychiatric disability 
may have been aggravated by his active service.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  In any event, though this 
opinion is not totally clear on this issue, it must be 
presumed to be true under the Court's decision in Justus and, 
under Hodge, provides new and material evidence to reopen the 
claim.  Accordingly, the Board finds that this report 
provides new and material evidence to reopen the veteran's 
previously denied claim.  As a result, the claim must be 
reopened.  

Under the Court's determinations in Elkins v. West, 12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999), 
the three part analysis for reopening a final decision is as 
follows: the Board must first determine whether the veteran 
has presented new and material evidence (as noted above); if 
new and material evidence has been presented, immediately 
upon reopening the claim the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopen is well grounded; and third, if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  See 38 U.S.C.A. 
§§ 5107, 5108 (West 1991) and 38 C.F.R. § 3.156(a) (1999).

As the Board has found new and material evidence to reopen 
the claim, the Board must now determine whether this claim is 
well grounded.  In order for a claim to be well grounded, 
there must be a current disability that is related to an 
injury or disease that was present during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Case law 
provides that although a claim need not be conclusive to be 
well grounded it must be accompanied by evidence.  A claimant 
must submit some supporting evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Consequently, the veteran's own opinion that his psychiatric 
disability is related to his active service will not provide 
the basis to find this claim well grounded.

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  
 
With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
a psychiatric disability.  With regard to the second prong of 
the Caluza analysis, the service medical records note a 
psychiatric disability.  With respect to the third prong of 
the Caluza analysis, nexus evidence, the Board has, arguably, 
a medical opinion that the veteran's "decompensated" during 
service, apparently indicating an aggravation of the 
condition.  This opinion will be presumed to be true as 
required by the Court in Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993).  
Thus, the Board must find the claim of entitlement to service 
connection for an acquired psychiatric disability to be well 
grounded.  As a result, the VA has a duty to assist the 
veteran in the development of this claim.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disability is reopened and well 
grounded.


REMAND

The next step for the Board in this case under Elkins is to 
determine whether the duty to assist has been discharged 
before moving on the address the merits of the claim.  The 
Board finds that the duty has not been fully discharged since 
the medical evidence requires further development. 

The Board notes that the opinion of Dr. Jefferson is not 
clear on the issue of aggravation.  To the degree it contains 
passages suggesting there was aggravation of the underlying 
disability due to service, it also acknowledges key evidence 
and contains analysis that appears to undermine this opinion.  
Specifically, it appears that the discussion by Dr. Jefferson 
can also be read as indicating his basic opinion is that the 
veteran actually had a thought disorder prior to service.  
The basis for this conclusion is not clear.  Even if this 
premise is accepted, the opinion is not clear as to whether 
the episode in service characterized as "decompensation" 
actually represented an increase in the severity of the pre-
existing disability beyond natural progress.  On the other 
hand, the medical opinion evidence obtained by the RO after 
the submission of the opinion from Dr. Jefferson appears to 
contradict his opinion.  This evidence, however, does come to 
a clear-cut resolution either.  

In March 2000, the veteran's representative requested 
additional time to submit argument to the Board.  In light of 
the Board's decision reopen and remand this case to the RO, 
the requirement for additional development of the record to 
address the matters noted above, and in order to conserve 
adjudicative resources, the motion for an extension of time 
was denied.  The veteran's representative should feel free to 
submit additional argument or evidence to the RO.  This will 
allow both the RO and the Board the opportunity to review the 
argument submitted. 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  Any additional 
argument the veteran's representative 
wishes to submit to the VA, he should do 
so at this time. 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
psychiatric disorder.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured, 
including any recent treatment of the 
veteran's psychiatric disability.  The 
veteran's attorney is specifically asked 
to indicate, in writing, that all 
pertinent medical records have been 
obtained.

3.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder present.  The claims 
folder or the pertinent medical records 
contained therein, including the service 
medical records, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is requested 
to review the historical data to include 
the prior examination reports and 
clinical records in order to obtain an 
accurate picture of his psychiatric 
status.  The examiner should also elicit 
a detailed history of the onset of 
psychiatric symptoms from the veteran.  
All necessary tests should be performed.  
A copy of this remand order also should 
be provided to the examiner.  The 
examiner should provide explicit 
responses to the following questions:

(a)  What is the correct diagnostic 
classification of any current psychiatric 
disability?

(b)  What is the degree of medical 
probability that any current psychiatric 
disability found had its inception in 
service, or if pre-existing service, 
advanced in severity beyond any natural 
progress (if any) of the underlying 
disability, as a result of the veteran's 
active service?  In this regard, it would 
be helpful to the Board if the examiner 
squarely addressed the question of 
whether there is evidence that thought 
disorder pre-existed service.  If the 
premise is accepted that a thought 
disorder pre-existed service, was there 
actually an increase in severity of this 
disorder beyond any natural progress in 
view of all the evidence or record 
pertaining to the disability prior to, 
during and subsequent to service.  The 
examiner should indicate the basis for 
any opinion and fully explain the 
rationale.

4.  The RO should review the medical report 
above to determine if it meets the 
requirements of paragraph 3.  If not, the 
report should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (1999).  

5.  The RO should then adjudicate the claim 
of entitlement to service connection for a 
psychiatric disability on a de novo basis.   

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



